Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communications entered 05/27/2021.
Priority
This application, filed 08/20/2018, Pub. No. US 2018/0353597 A1, published 12/13/2018, is a divisional of U.S. Patent Application No. 15/640,781, filed July 3, 2017, Pub. No. US 2017/0296654 A1, published 10/19/2017, now U.S. Patent No. 10,052,379, issued August 21, 2018, which is a divisional of U.S. Patent Application No. 14/775,644, filed September 11, 2015, Pub. No. US 2016/0022809 A1, published 01/28/2016, now U.S. Patent No. 9,694,069, issued July 4, 2017, which is the U.S. national phase of International Application No. PCT/US2014/027585, filed March 14, 2014, which designated the United States and which claims priority to provisional U.S. patent application No. 61/785,538, filed March 14, 2013, and to provisional U.S. patent application No. 61/952,719, filed March 13, 2014.
Status of Claims
Claims 10, 11, 22, 23 and 27 are currently pending.  Claims 1-21 have been originally pending and subject to restriction/election requirement mailed 07/14/2020.  Claims 10-17 have been amended; Claims 1-9 and 18-21 have been canceled; and new claims 22-33 have been added, as set forth in Applicant’s amendment filed 12/14/2020.  Claims 10 and 27 have been amended, and Claims 12-17, 24-26 and 28-33 have been cancelled, as set forth in Applicant’s amendment filed 05/27/2021.  Claims 10, 11, 22, 23 

Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
The rejections of Claims 12-17, 24-26 and 28-33 are moot in view of Applicant’s cancellation of the claims.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 10, 11, 22, 23 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
This rejection is modified from the previous Office Action as necessitated by Applicant’s amendment.
The claims, as recited in independent Claim 10, are drawn to:

    PNG
    media_image1.png
    841
    752
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    61
    758
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    520
    897
    media_image3.png
    Greyscale



MPEP § 2163 states that to satisfy the written description requirement, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”  Emphasis added.


MPEP § 2163 further states that, for inventions in emerging and unpredictable 
technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession:
“For example, disclosure of only a method of making the invention and the function may not be sufficient to support a product claim other than a product-by-process claim. See, e.g., Fiers v. Revel, 984 F.2d at 1169, 25 USPQ2d at 1605; Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021. Where the process has actually been used to produce the product, the written description requirement for a product-by-process claim is clearly satisfied; however, the requirement may not be satisfied where it is not clear that the acts set forth in the specification can be performed, or that the product is produced by that process. Furthermore, disclosure of a partial structure without additional characterization of the product may not be sufficient to evidence possession of the claimed invention. See, e.g., Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021 (“A gene is a chemical compound, albeit a complex one, and it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it. Conception does not occur unless one has a mental picture of the structure of the chemical, or is able to define it by its method of preparation, its physical or chemical properties, or whatever characteristics sufficiently distinguish it. It is not sufficient to define it solely by its principal biological property, e.g., encoding human erythropoietin, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. We hold that when an inventor is unable to envision the detailed constitution of a gene so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the gene has been isolated.” (citations omitted)). In such instances the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Labs. Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention. Id.”  Emphasis added.


Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  For a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.


Applicant’s attention is drawn to the recent court decision.  In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 
USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  Emphasis added.

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.


MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below.
(1) Scope of the invention/Actual reduction to practice/Partial structure/disclosure of drawings:
The instant claims, as recited in independent Claim 10, cover a genus of antibodies raised in an animal against a genus of conjugates comprising a compound or salt thereof, having formula:  

    PNG
    media_image4.png
    183
    313
    media_image4.png
    Greyscale



Although this compound is not per se immunogenic, the claims are not limited to an identifiable structure of an immunogenic conjugate used for raising antibodies.  Notably, the position of a linker at the hapten structure of Claim 10 is not clear because both the sulfhydryl and hydroxyl terminal functional moieties are capable of providing a linkage with an immunogenic carrier. 
However, the instant disclosure is limited to the synthesis of the sole immunogenic conjugate, namely, a conjugate of this compound with KLH-SMCC, which conjugate has been used for generating a 6-acetylmorphine (6-AM) specific antibody, which antibody has a cross-reactivity of 3.0% for 6-acetylcodeine, a cross-reactivity of 1.5% for heroin, and not detectable cross-reactivity for each of hydromorphone, oxymorphone, codeine, hydrocodone, morphine, morphine 3-D-glucuronide, morphine 6-D-glucuronide and oxycodone based on 100.0% cross-reactivity for 6-AM.  No relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties of this single produced antibody are provided.  Clearly, this single example of the structurally unidentified 6-AM specific antibody does not adequately describe a genus of all possible 6-AM specific antibodies covered by the instant claims.  

(2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high.  In particular, methods for making and using immunizing hapten conjugates for producing anti-hapten specific antibodies were well known in the art at the time of the invention.  At the same time, the antibodies are generally recognized as an unpredictable art.  Therefore, disclosing one or even a few species will not provide adequate written description of a genus which embraces widely variant species because antibody structure is highly variable.  As evidenced, for example, by Lloyd et al., “Modelling the human immune response: performance of a 1011 human antibody repertoire against a broad panel of therapeutically relevant antigens,” Protein Engineering, Design & Selection,” 2009, vol. 22, No 3, pp. 159-168 (PTO-892 mailed 02/04/2021), on average, about 120 different antibodies in a library can bind to a given antigen.  Here, Applicant does not adequately describe even a single example of representative antibodies to reflect the structural diversity of the claimed genus.  
Moreover, the functional characteristics of hapten immunoconjugates are unique and unpredictable, because, as evidenced, for example, by Goodrow et al., “Strategies for Immunoassay Hapten Design,” in Immunoanalysis of Agrochemicals; Nelson, J., et al.; ACS Symposium Series, 1995, vol. 586, Chapter 9, pp. 119–139 (PTO-892 mailed 07/14/2020), and Szurdoki et al., “Important Factors in Hapten Design and Enzyme-Linked Immunosorbent Assay Development,” in Immunoanalysis of Agrochemicals; Nelson, J., et al.; ACS Symposium Series, 1995, vol. 586, Chapter 4, pp. 39–63 (PTO-892 mailed 07/14/2020), the position of a linker at the hapten structure, the chemical bonds formed at both ends of the linker and the length of this spacer arm are critical to the quality (e.g., affinity and specificity for hapten) and quantity (i.e., amount of antibody) of the immune response.  Further, as evidenced, for example, by Goodrow et al., one of skill in the art would have known that an optimum immunizing hapten for a selected target analyte has to be a near-perfect mimic of that molecule, and location of handle on a target molecule has to be distal to important haptenic determinant groups:

    PNG
    media_image5.png
    341
    800
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    110
    786
    media_image6.png
    Greyscale

Emphasis added.


The guidelines for immunizing hapten synthesis set forth in Table I of Goodrow et al., as follows:

    PNG
    media_image7.png
    765
    1340
    media_image7.png
    Greyscale



As such, a conjugate of 6-AM derivative 23 with KLH-SMCC, which is the sole disclosed immunogenic conjugate in the instant specification, appears to be in a perfect alignment with the design criteria for producing a 6-AM specific antibody:

    PNG
    media_image8.png
    280
    423
    media_image8.png
    Greyscale



As evidenced by a printout retrieved from http://www.qcbio.com/pierce/ 77605.htm on 01/28/2021 (PTO-892 mailed 02/04/2021), one of skill in the art would have known that Keyhole Limpet Hemocyanin (KLH) activated with SMCC crosslinker for immunogen preparation with cysteine peptides and other sulfhydryl-containing haptens to attach maleimide groups capable of forming covalent crosslinks with sulfhydryl (-SH) moieties as a precise conjugation point:


    PNG
    media_image9.png
    376
    923
    media_image9.png
    Greyscale



The claims, however, are not limited to an identifiable structure of an immunogenic conjugate used for raising antibodies.  Notably, the position of a linker at the hapten structure of Claim 10 is not clear because of recitation of the sulfhydryl and hydroxyl terminal functional moieties, both capable of providing a linkage with an immunogenic carrier.  
Moreover, Applicant is reminded that in Amgen Inc. v. Sanofi, the Federal Circuit rejected the newly-characterized antigen test.  872 F.3d 1367 (Fed. Cir. 2017).  The Federal Circuit stated that it is “hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Id. at 1378.  The Federal Circuit therefore reasoned that the newly-characterized antigen test “flout[ed] basic legal principles of the written description requirement” because the test “allow[ed] patentees to claim antibodies by describing something that is not in the invention, i.e., the antigen.” Id.

(3) Physical and/or chemical properties and (4) Functional characteristics:
As above, the specification is limited to the synthesis of the sole immunogenic conjugate of only one specific hapten, namely, a conjugate of 6-AM derivative 23 with KLH-SMCC, which conjugate has been used for generating an 6-acetylmorphine (6-AM) specific antibody, which antibody has a cross-reactivity of 3.0% for 6-acetylcodeine, a cross-reactivity of 1.5% for heroin, and not detectable cross-reactivity for each of hydromorphone, oxymorphone, codeine, hydrocodone, morphine, morphine 3-D-glucuronide, morphine 6-D-glucuronide and oxycodone based on 100.0% cross-reactivity for 6-AM.  No relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties of this single produced antibody are provided.  Since the specification fails to describe any other antibodies having the claimed specificities, it necessarily fails to describe a representative number of species within the claimed genus.  In addition, the specification fails to describe any structural features common to members of the genus that would allow a skilled artisan to distinguish antibodies encompassed by the claim language from other antibodies.  Finally, the specification fails to disclose any correlation between the structure and function of the antibodies encompassed by the claim language.  Therefore, the specification fails to describe the antibodies that reasonably conveys to those skilled in the art that Applicant was in possession of the claimed antibody as of the filing date of the instant application.
Accordingly, Claims 10, 11, 22, 23 and 27 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Claims 10, 11, 22, 23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This rejection is modified from the previous Office Action as necessitated by Applicant’s amendment.
The subject matter of the instant invention is not clear, because the claims are not limited to an identifiable structure of an immunogenic conjugate used for raising antibodies.  Notably, the position of a linker at the hapten structure of Claim 10 is not clear because both the sulfhydryl and hydroxyl terminal functional moieties capable of providing a linkage with an immunogenic carrier. 
Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office 
action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 10, 22 and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ghoshal et al., US 2007/0142628, published 06/21/2007 (IDS submitted 05/10/2019).
This rejection is maintained from the previous Office Action.
Ghoshal et al., throughout the publication, and, for example, in Example 35, teach preparation of a 6-acetyl morphine specific monoclonal antibody raised against the 6-MAM KLH immunogen:

    PNG
    media_image10.png
    196
    395
    media_image10.png
    Greyscale
.


Claims 10, 22 and 23 are rejected above as indefinite because of the lack of identifiable immunogenic conjugates used for raising antibodies.  Moreover, even the proper recitation of immunogenic conjugates still would not distinguish the instantly claimed antibody from this prior art, because, according to MPEP 2113, the patentability of a product does not depend on its method of production but is based on the product itself:  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).”  Emphasis added.


Here, the antibody as claimed is defined only by its function, which is identical to the functional characteristics of the antibody, taught by Ghoshal et al.

Claims 10, 11, 22 and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stowe et al., “A Vaccine Strategy that Induces Protective Immunity against Heroin,” J. Med. Chem., 2011, vol. 54, pp. 5195-5204 (IDS submitted 05/10/2019).
This rejection is maintained from the previous Office Action.
Stowe et al. disclose a method of stimulating an immune response to 6-acetylmorphine by immunizing an animal with a conjugate comprising a compound of formula (IV) conjugated to a maleimide-activated keyhole limpet hemocyanin (“KLH”). Conjugation to KLH is a standard method for the production of antibodies:  

    PNG
    media_image11.png
    264
    1266
    media_image11.png
    Greyscale


Experimental data in Stowe et al. show that the antibodies produced were highly specific to acetylmorphine, as compared with heroin:

    PNG
    media_image12.png
    258
    702
    media_image12.png
    Greyscale




Claims 10, 11, 22, 23 and 27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Moghaddam et al., “Identification of scFv antibody fragments that specifically recognise the heroin metabolite 6-monoacetylmorphine but not morphine,” J. Immunol. Methods, 2003, vol. 280, No 1-2, pp. 139-155 (IDS submitted 05/10/2019).
This rejection is maintained from the previous Office Action.
With regard to Claims 10, 22, 23 and 27, Moghaddam et al., throughout the publication, and, for example, in Abstract, teach a 6-acetyl morphine specific antibody originated from a naïve antibody library:

    PNG
    media_image13.png
    290
    1329
    media_image13.png
    Greyscale

Emphasis added.


The claims are rejected above as indefinite because of the lack of identifiable immunogenic conjugates used for raising antibodies.  Moreover, even the proper recitation of immunogenic conjugates still would not distinguish the instantly claimed antibody from this prior art, because, according to MPEP 2113, the patentability of a product does not depend on its method of production but is based on the product itself: 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).”  Emphasis added.

Here, the antibody as claimed is defined only by its function, which is identical to the functional characteristics of the antibody, taught by Moghaddam et al.
With regard to Claims 11 and 27, Moghaddam et al. do not expressly teach the recited cross-reactivity and/or a binding affinity.  Under MPEP § 2112 a rejection under 35 U.S.C. 102/103 is appropriate when the prior art product or process seems to be identical with the claimed product or process except that the prior art is silent as to an inherent characteristic.  The Examiner cannot determine whether or not the antibody of the reference implicitly or inherently possess properties which anticipate or render obvious the claimed antibodies.  Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place, between the antibody of the prior art and those instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious, by one of ordinary skill in the art.  The burden is upon Applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).
Response to Arguments
Applicant's arguments entered on 05/27/2021 have been fully considered but they are not persuasive.  
Claim Rejection - 35 USC § 112, first paragraph
At pages 5-6 of the Remarks, Applicant argues that:

    PNG
    media_image14.png
    184
    1174
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    581
    1186
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    186
    1155
    media_image16.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, the instant claims are not limited to an identifiable structure of an immunogenic conjugate used for raising antibodies.  Notably, the position of a linker at the hapten structure of Claim 10 is not clear because both the sulfhydryl and hydroxyl terminal functional moieties are capable of providing a linkage with an immunogenic carrier.
Second, Applicant is reminded that in Amgen Inc. v. Sanofi, the Federal Circuit rejected the newly-characterized antigen test.  872 F.3d 1367 (Fed. Cir. 2017).  The Federal Circuit stated that it is “hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Id. at 1378.  The Federal Circuit therefore reasoned that the newly-characterized antigen test “flout[ed] basic legal principles of the written description requirement” because the test “allow[ed] patentees to claim antibodies by describing something that is not in the invention, i.e., the antigen.” Id.
Third, no relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties of the single produced antibody are provided.  Since the specification fails to describe any other antibodies having the claimed specificities, it necessarily fails to describe a representative number of species within the claimed genus.  In addition, the specification fails to describe any structural features common to members of the genus that would allow a skilled artisan to distinguish antibodies encompassed by the claim language from other antibodies.  Finally, the specification fails to disclose any correlation between the structure and function of the antibodies encompassed by the claim language.  Therefore, the specification fails to describe the antibodies that reasonably conveys to those skilled in the art that Applicant was in possession of the claimed antibody as of the filing date of the instant application.

The Examiner notes that, according to MPEP 2402 “The Deposit Rules” and 37 CFR 1.801, biological material deposit may satisfy the written description requirement:
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001) (explaining how deposit may help satisfy enablement requirement); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 63 USPQ2d 1609 (Fed. Cir. 2002) (deposit may satisfy the written description requirement); In re Argoudelis, 434 F.2d 666, 168 USPQ 99 (CCPA 1970). To facilitate the recognition of deposited biological material in patent applications throughout the world, the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure was established in 1977, and became operational in 1981. The Treaty requires signatory countries, like the United States, to recognize a deposit with any depository which has been approved by the World Intellectual Property Organization (WIPO).  Emphasis added.


Furthermore, according to 37 CFR 1.804: “(a) Whenever a biological material is specifically identified in an application for patent as filed, an original deposit thereof may be made at any time before filing the application for patent or, subject to §1.809, during pendency of the application for patent.” “(b) When the original deposit is made after the effective filing date of an application for patent, the applicant must promptly submit a statement from a person in a position to corroborate the fact, stating that the biological material which is deposited is a biological material specifically identified in the application as filed.” 
Examiner's Comment Regarding Requirement for Deposit of Biological Material: Applicant is required to provide a statement that the antibody clones are deposited under the Budapest Treaty in compliance with the criteria set forth in 37 CFR §§ 1.801-1.809. If the deposits were made under the Budapest Treaty Applicant should make the additional statement required by 37 CFR 1.808: (1) Access to the deposit will be available during pendency of the patent application making reference to the deposit to one determined by the Director to be entitled thereto under § 1.14 and 35 U.S.C. 122 , and (2) Subject to paragraph (b) of this section, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent. If the deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: (a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request; (b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent; (c) the deposits will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; (d) the deposits were viable at the time of deposit; and, (e) the deposits will be replaced if they should become non-viable.
Claim Rejection - 35 USC § 112, second paragraph
At page 6 of the Remarks, Applicant argues that:

    PNG
    media_image17.png
    236
    1124
    media_image17.png
    Greyscale



The Examiner respectfully disagrees because the instant claims are not limited to an identifiable structure of an immunogenic conjugate used for raising antibodies.  Notably, the position of a linker at the hapten structure of Claim 10 is not clear because both the sulfhydryl and hydroxyl terminal functional moieties are capable of providing a linkage with an immunogenic carrier.
Claim Rejections - 35 USC § 102(b) and 103(a)
At page 7 of the Remarks, Applicant argues that:

    PNG
    media_image18.png
    236
    1179
    media_image18.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, the instant claims are not limited to an identifiable structure of an immunogenic conjugate used for raising antibodies.  Notably, the position of a linker at the hapten structure of Claim 10 is not clear because both the sulfhydryl and hydroxyl terminal functional moieties are capable of providing a linkage with an immunogenic carrier.
Second, even the proper recitation of immunogenic conjugates still would not distinguish the instantly claimed antibody from this prior art, because, according to MPEP 2113, the patentability of a product does not depend on its method of production but is based on the product itself: 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).”  Emphasis added.


Third, Applicant is reminded that in Amgen Inc. v. Sanofi, the Federal Circuit rejected the newly-characterized antigen test.  872 F.3d 1367 (Fed. Cir. 2017).  The Federal Circuit stated that it is “hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Id. at 1378.  The Federal Circuit therefore reasoned that the newly-characterized antigen test “flout[ed] basic legal principles of the written description requirement” because the test “allow[ed] patentees to claim antibodies by describing something that is not in the invention, i.e., the antigen.” Id.

Accordingly, the rejections of the claims are maintained.

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641